SUPPLEMENTAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
	
EXAMINER' S AMENDMENT
The application has been amended as follows:
Claim 13 have been amended as follows:
Regarding claim 13. (Currently Amended) …and wherein at the at least two taps respectively a second number of individual modules are provided as phase module branching off from the closed ring and forming a star string…

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the plurality of switching elements enables interconnection of energy storage elements of adjacent individual modules, as a result of which between two adjacent phase terminals a voltage difference is provideable, which is regulatable by a control unit in accordance with a profile of a polyphase rotating field, and as a result of which between energy storage elements of individual modules of the plurality of individual modules a power exchange is realizable and is controllable by a second control unit.”

Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…and the corresponding other terminal of the first and second terminals of a respective winding of the multiplicity of windings is connected to a phase terminal of the modular multi-level converter, and wherein the modular multi-level converter has a plurality of individual modules, wherein a first number of individual modules are interconnected in succession to form a closed ring, and at least two taps are arranged between respective adjacent individual modules of the closed ring, and wherein at the at least two taps respectively a second number of individual modules are provided as phase module branching off from the closed ring and forming a star string, the second number comprising at least two individual modules, said phase module being connected to the respective tap by one end and forming a phase terminal at the other end, to which the first or the second terminal of a winding of the multiplicity of windings of the electrical machine is electrically connected, wherein the plurality of individual modules of the modular multi-level converter respectively have an energy storage element and a plurality of switching elements, which plurality of switching elements enables interconnection of energy storage elements of adjacent individual modules, as a result of which between two adjacent phase terminals or two adjacent windings a voltage difference is provided, which is regulated by a control unit in accordance with a profile of a polyphase rotating field, and as a result of which between energy storage elements of the plurality of individual 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BRYAN R PEREZ/ Examiner, Art Unit 2839